


115 HR 3124 IH: Preventing Diabetes in Medicare Act of 2017
U.S. House of Representatives
2017-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS1st Session
H. R. 3124
IN THE HOUSE OF REPRESENTATIVES

June 29, 2017
Ms. DeGette (for herself, Ms. Jenkins of Kansas, Mr. Reed, Ms. DelBene, Mr. Kildee, Mr. Langevin, Mr. Ben Ray Luján of New Mexico, Mr. Mooney of West Virginia, Mrs. Napolitano, Mr. Nolan, Ms. Norton, Ms. Roybal-Allard, Mr. Ryan of Ohio, Mr. Smith of New Jersey, Mr. McGovern, and Mrs. Watson Coleman) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To amend title XVIII of the Social Security Act to reduce the occurrence of diabetes in Medicare beneficiaries by extending coverage under Medicare for medical nutrition therapy services to such beneficiaries with pre-diabetes or with risk factors for developing type 2 diabetes.
 
 
1.Short titleThis Act may be cited as the Preventing Diabetes in Medicare Act of 2017.  2.FindingsCongress finds the following: 
(1)According to the Centers for Disease Control and Prevention, there are 86,000,000 adults with pre-diabetes in the United States. The Centers estimates that 51 percent of adults who are 65 years of age or older have pre-diabetes. More than 90 percent of adults with pre-diabetes are unaware they have it.  (2)For a significant number of people with pre-diabetes, early intervention can reverse elevated blood glucose levels to normal range and prevent diabetes and its complications completely or can significantly delay its onset. According to the Institute for Alternative Futures, if 50 percent of adults with pre-diabetes were able to successfully make lifestyle changes proven to prevent or delay diabetes, then by 2025 approximately 4,700,000 new cases of diabetes could be prevented at a cost savings of $300 billion. 
(3)Nearly 1-in-5 hospitalizations in 2008 were related to diabetes according to the Agency for Healthcare Research and Quality.  (4)Preventing diabetes and its complications can save money and lives. The average annual cost to treat someone with diabetes is $13,741, compared to $3,495 for someone who does not have diabetes. One out of every three Medicare dollars is spent on diabetes. 
(5)Diabetes is unique because its complications and their associated health care costs are often preventable with currently available medical treatment and lifestyle changes.  (6)In 2002, the Diabetes Prevention Program study conducted by the National Institutes of Health found that participants (all of whom were at increased risk of developing type 2 diabetes) who made lifestyle changes reduced their risk of developing type 2 diabetes by 58 percent and that participants who are 60 years of age or older reduced their risk of developing diabetes by 71 percent. 
(7)The Agency for Healthcare Research and Quality has demonstrated that $2,500,000,000 in hospitalization costs related to the treatment of diabetes or complications resulting from diabetes could be saved by providing seniors with appropriate primary care to prevent the onset of diabetes.  (8)The Medicare program currently provides coverage for screening and identifying beneficiaries with pre-diabetes but does not provide adequate services to such beneficiaries to help them prevent or delay the onset of diabetes. 
3.Medicare coverage of medical nutrition therapy services for people with pre-diabetes and risk factors for developing type 2 diabetes 
(a)In generalSection 1861 of the Social Security Act (42 U.S.C. 1395x) is amended— (1)in subsection (s)(2)(V), by striking a beneficiary with diabetes or a renal disease and inserting an individual with diabetes, pre-diabetes (as defined in subsection (yy)(4)), or a renal disease, or an individual at risk for diabetes (as defined in subsection (yy)(2)), in the matter preceding clause (i); and 
(2)in subsection (yy)— (A)in the heading, by adding ; Pre-Diabetes at the end; and 
(B)by adding at the end the following new paragraph:  (4)The term pre-diabetes means a condition of impaired fasting glucose or impaired glucose tolerance identified by a blood glucose level that is higher than normal, but not so high as to indicate actual diabetes.. 
(b)Effective dateThe amendments made by this section shall apply with respect to services furnished on or after January 1, 2019.   